

Exhibit 10.1
EMPLOYMENT AGREEMENT




This Employment Agreement (the “Agreement”) is made by and between Profire
Energy, Inc., a public Utah corporation, of 321 South 1250 West, Suite 1,
Lindon, Utah 84042 (“Profire Energy” or “the Company”), and Brenton Wayne Hatch,
of Spanish Fork Utah (“Employee”), in Lindon , Utah on June 28th, 2013. Employee
and Profire Energy may be referred to collectively as the Parties. The Parties
agree as follows:


1.0       General Employment Terms. The Company shall employ Employee on an
initial full-time basis for a two-year calendar period from the date of this
Agreement, unless terminated in accordance with the provisions of this
Agreement. The Agreement shall be self-renewing for additional one-year
employment periods for five years, unless otherwise terminated in accordance
with the termination provisions of this Agreement. Employee shall be designated
as the Chief Executive Officer of the Company. Employee agrees to serve the
Company on an initial full-time basis of not less than a collective (40) hours
per week. The duties of such position may be prescribed or altered by the Board
or other senior officer.


2.0       Best Efforts of Employee. Employee agrees to perform faithfully,
industriously, and to the best of his ability, experience, and talents, all of
the duties that may be required by the express and implicit terms of this
Agreement, to the satisfaction of the Company. Employee shall perform such
duties at such place(s) as the needs, business, or opportunities of the Company
may require.


3.0       Specific Duties of Employee.


            3.1       The duties and general job description of Employee if not
understood in the job title will be set-out and described in the attached and
incorporated Exhibit “A” and specifically directed by the board of directors.


            3.2       Employee will further act consistent with this Agreement
to advance the best interests of the Company and shall not engage in any
activities which he deems or believes to be in conflict or inconsistent with the
business purposes of either the Company or any of its subsidiaries. Employee
shall further make suggestions and recommendations to the board of Profire
Energy at all times as to the direction and progress of the Company.


            3.3        Employee shall report periodically, at the Company’s
request, as to the duties prescribed for the Employee’s office.


            3.4       Employee agrees not to engage in any activity which
constitutes a conflict of interest, or impairs his services to Profire Energy,
and agrees that any business concept, opportunities or rights which would
logically be developed or employed by the Company shall be exclusively referred
by Employee to Profire Energy for consideration, adoption and acquisition and he
shall not, in any way, act in any competitive or inconsistent manner to the well
being and profitability of the Company. Employee further agrees not to sit upon
or have any management interest in any competitive or potentially competitive
company and further agrees not to be retained or sit upon any other board of
directors having unrelated business activities without the consent of the board
of directors of Profire Energy or until after the non-competition period
prescribed by this Agreement has expired.




Initials: ______ ______
 
 
 

--------------------------------------------------------------------------------

 


            3.5       Subject only to specific terms of termination contained
herein or set-out by a Company Employment Policy Manual, Employee shall remain
an employee at will.

 
4.0       Compensation of Employee.


            4.1        Employee will be paid a gross annual starting salary of
Two hundred and seventy thousand Dollars ($270,000) payable 1/12 per month as a
base salary for his services. The salary may be adjusted upward by the board at
their discretion. Employee shall be paid not later than the last day of each
month, or more frequently as the Company may determine, but subject to standard
deductions for mandatory payroll taxes, social security and other governmentally
imposed deductions or withholdings from wages, such as Medicaid and unemployment
insurance


            4.2        In accordance with the Company’s policies, established
from time to time, Profire Energy will pay or reimburse Employee for all
reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement, but subject to the presentment
of appropriate vouchers or receipts. These expenses are limited to reimbursement
for phone, business travel, business meals, lodging when traveling on Company
business and ground transportation, including rental vehicles when traveling on
Company business. The board may consider other expenses any time on a
discretionary basis. The Employee will also be entitled to a monthly spending
allowance of $2,000 as an added benefit to the position. This allowance will be
paid out as salary compensation. This amount could be used for any personal
expense by the Employee. Any amounts used will be considered compensation.


            4.3       Employee acknowledges that as of the date of this
Agreement, he is not entitled to any stock option or other equity incentive
grant or award for services rendered to the Company to the date of this
Agreement and nothing in this Agreement obligates the Company to make any such
grant or award to Employee in the future. Any such future grants will be a
function of board of director resolution.


            4.4       Employee shall have all medical and dental insurance
premiums paid by the company.
 
Page - 2 -


Initials: ______ ______
 
 
 

--------------------------------------------------------------------------------

 
 
            4.5        In the event of termination as provided by this
Agreement, Employee shall be paid all earned compensation through the effective
date of termination promptly by Profire Energy and in accordance with the terms
of this Agreement.


            4.6       The Employee will have a vehicle allowance in the amount
of $1,200 per month. This amount will be added to the Employee’s monthly check
and used at his discretion to purchase or lease a vehicle.


            4.7       The Employee will have 4 weeks of paid vacation or leave
time per year.


            4.8       The board of directors will consider on a year- end annual
basis a cash bonus based on performance.


5.0       Recommendations for Improving Operations. Employee shall provide
Profire Energy with all information suggestions, and recommendations regarding
the Company’s business, of which Employee has knowledge and that will be of
benefit to the Company.


6.0       Intellectual Property Assignment. Intellectual property for the
purposes of this Agreement shall be defined as any trade secrets as defined
under Utah statutory law or common law, general proprietary information
regarding the operation of the business and specific reserved intellectual
property rights; such as trademarks, copyrights, and patents. Employee agrees to
fully assign any intellectual property developed by or to which he has
contributed during his employment exclusively to Profire Energy as part of his
consideration for the compensation received. Nothing contained in this paragraph
shall, however, prohibit or limit individual ownership by Employee of
intellectual property owned by or brought by Employee to the Company, or
developed independently of his employment with the Company and not using any
resources related to the Company’s activities.


7.0       Confidentiality. Employee recognizes that the Company has and will
have information regarding the products or services to be marketed and sold, the
clients and potential clients to which products or services are to be marketed
and sold, the suppliers and the technique for marketing and selling generally
(collectively “Confidential Information”) which, in its totality, is not known
to the public and which are valuable, special and unique assets of the Company.
Employee agrees that he will not at any time or in any manner, either directly
or indirectly, use any Confidential Information for his own benefit or use of
any of the Company’s Confidential Information in any way that is directly or
indirectly in competition with the Company. Employee agrees that he will not at
any time or in any manner, either directly or indirectly, divulge, disclose, or
communicate any Confidential Information to any third party without the prior
written consent of the Company. Employee will also reasonably protect the
Company’s Confidential Information and treat it as strictly confidential. A
violation by Employee of this paragraph shall be a material violation of this
Agreement and will justify termination and/or legal and/or equitable relief as
more particularly set-out in paragraph 20 on Remedies. The terms of this
paragraph shall survive this Agreement.
 
Page - 3 -


Initials: ______ ______
 
 
 

--------------------------------------------------------------------------------

 

 
8.0       Unauthorized Disclosure of Information. If it appears that Employee
has disclosed (or has threatened to disclose) Confidential Information or
Intellectual Property of the Company in violation of this Agreement, the Company
shall be entitled to an injunction to restrain Employee and/or his agents from
disclosing, in whole or in part, such Confidential Information or Intellectual
Property, or from providing any goods or services to any person to whom such
Confidential Information has been disclosed or may be disclosed or from using
such Confidential Information to sell goods or services. The Company shall not
be prohibited by this provision from pursuing other remedies, including a claim
for losses and damages.


9.0       Confidentiality After Termination. All provisions of this Agreement
regarding Confidential Information or Intellectual Property shall remain in full
force and effect after the termination of this Agreement for a period of two
years.


10.0     Services to Third Parties. Employee if employed full-time shall not
provide any consulting services to or enter employment with any third party
during the course of his employment under this Agreement, unless he has obtained
the Company’s prior written consent.


11.0     Return of Records, Property and Confidential Information. Upon
termination of this Agreement, Employee shall deliver all records, customer or
supplier lists, notes, data, memoranda, models, computers, files, computer
files, recorded data, and equipment of any nature that are in his control or
possession that are the Company’s property or relate to the Company’s business
or that are copies of the Company’s documents or that contain the Company’s
Confidential Information or Intellectual Property.


12.0     Termination. Employee’s employment under this Agreement may be
terminated as follows:


            A. Termination Without Cause. This Agreement may be terminated by
the Company at any time without cause, but with ninety day prior written notice.
In the event Employee is terminated by the Company without cause, the Company
shall pay to Employee, as a severance allowance, his then current monthly base
salary, and health and other benefits for the two-week period following the
month of termination and including the month in which notice of termination
occurs if employed for a continuous period of six months or more.


            B. Termination For Cause. The Company may also terminate this
Agreement upon prior notice if the Agreement is terminated for cause. For
purposes of this Agreement, termination for cause shall mean termination for
fraud, embezzlement, bankruptcy, loss of license, misfeasance, theft, conflicts,
or a material criminal act or any material breach of this Agreement. In the
event that Employee’s employment is terminated for cause, then Employee shall be
entitled to receive his then current monthly base salary and any employee rights
or compensation which would vest in the month of termination pro-rated through
the date of termination, but off-set by any amounts which may have been
appropriated or wrongfully taken by Employee or which arise out of damages to
the Company through the errors or omissions of Employee.
 
Page - 4 -


Initials: ______ ______
 
 
 

--------------------------------------------------------------------------------

 
 
            C. Resignation. In the event that Employee’s employment is
terminated pursuant to his resignation, then Employee shall be entitled to
receive his then current monthly base salary and any other compensation or right
which would vest in the month the resignation becomes effective, pro-rated to
the date of last service. Employee’s employment shall be terminated on the
earlier of: 30 days following the written submission of his resignation; or the
date such resignation is accepted by the Company.


            D. Assistance. In the event of a voluntary termination, Employee
agrees to provide reasonable orientation, training and assistance to any new
employee or agent of the Company and to be compensated for such training at his
last level of computation pro-rated on an hourly basis for a period of up to
twenty (20) days.


13.0     Termination for Disability or Death. The Company shall have the option
to terminate this Agreement if Employee is no longer able to perform the
essential functions of the position with reasonable accommodation. In the event
of termination for disability or death, Employee shall receive the termination
rights and benefits described by paragraph 12A for termination without cause.


14.0     Disclosure. Employee is required to disclose any outside activities or
interests, including ownership or participation in the development of
intellectual property or trade secrets that may conflict or compete with the
interests of the Company. Immediate disclosure is required under this paragraph
if the activity or interest is related, directly or indirectly, to the sale or
marketing of any product similar to any product offered by the Company anywhere
in the world; or the sale or marketing (anywhere in the world) of any product or
service that competes with any of the products or services sold by or to be sold
by the Company. Employee, at all times he is associated with the Company under
this Agreement, agrees to provide a copy of all securities or accounts in which
he has a legal or beneficial interest on a monthly basis to the Company and all
transactions in those securities or accounts within ten days of the transaction.
The Company will retain such information on a confidential basis and disclose it
only pursuant to legal process, including arbitration.


15.0     Assignment. Employee’s obligations under this Agreement may not be
assigned or transferred to any other person, firm, corporation or entity without
the prior written consent of the Company.


16.0     Non-Competition. During the term of this Agreement and for a two-year
period after termination, Employee agrees not to engage in any competitive
activity or business as an owner, consultant, employee, officer, director,
agent, majority interest holder on in any like capacity with the Company.


17.0     Compliance with Company’s Rules. Employee agrees to comply with all of
the published rules, regulations, and guidelines of Company as they are amended
from time to time consistent with this Agreement.


18.0     Solicitation of Customers and Solicitation of Employees:
 
Page - 5 -


Initials: ______ ______
 
 
 

--------------------------------------------------------------------------------

 
 
 
            18.1     All clients of Profire Energy during the term of this
Agreement, whether or not solicited by or retained through the efforts of
Employee, shall remain exclusively the clients of Profire Energy.


           18.2      Employee agrees that during his employment by the Company
hereunder and for a two-year period after his termination date, he will not,
either directly or indirectly, on his own behalf or in the service or on behalf
of others, solicit, divert or appropriate, or attempt to solicit, divert or
appropriate to any competing business (i) any person or entity whose account
with the Company was sold or serviced by or under the supervision of Employee
during the period serviced by Employee up to three years preceding the
termination of such employment; (ii) any person or entity whose account with the
Company has been directly solicited at least twice by the Company within the
one-year period prior to the date of termination of employment; or (iii) any
account existing at any financial institution.


            18.3     Employee agrees that during his employment by the Company
hereunder and for a two-year period following the termination of such employment
for any reason, he will not, either directly or indirectly, on his own behalf or
in the service or on behalf of others solicit, divert or hire away, or attempt
to solicit, divert or hire away any person then employed by the Company or then
serving as a sales representative of the Company.


19.0     Return of Property. Immediately upon termination of this Agreement,
Employee shall deliver all property (including keys, records, notes, data,
memoranda, models, and equipment) that is in his possession or under his
control, which is Company’s property or related to Company’s business. Such
obligation shall be governed by any separate confidentiality or proprietary
rights agreement signed by Employee.


20.0     Remedies. The remedies of Profire Energy under this Agreement for
damages or injunctive relief shall survive the termination of employment of
Employee and/or this Agreement. The remedies shall specifically include the
following:


            A. For any wrongful appropriation or continued association with a
Profire Energy client, damages equal to treble the last annual fees earned from
that client by Profire Energy or Profire Combustion, or if the client has been a
Profire Energy client less than one year, the calculation of the annual fee
projected from the actual fee;


            B. For any wrongful appropriation or taking of a proprietary
procedure, list, property secret, or other thing or concept of value; liquidated
damages of not less than ten thousand dollars ($10,000) per occurrence, or such
greater actual and punitive damages as may be proven;


            C. The pursuit or recovery of actual damages under this Agreement
shall not limit or prevent the right of Profire Energy to obtain appropriate
injunctive relief which shall be granted to prevent or prohibit any ongoing
wrongful acts or appropriations;
 
Page - 6 -


Initials: ______ ______
 
 
 

--------------------------------------------------------------------------------

 

 
            D. The prevailing party under any action brought under this
Agreement for damages or injunctive relief shall be entitled to costs of court,
reasonable attorney fees and interest from the date of breach at 12% APR for any
damages awarded.


21.0      Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed delivered in person or deposited in the United
State mail, postage paid, addressed as follows:
 
If for the Employee:
If for the Company:
   
Brent Hatch
Harold Albert
992 River Hill Drive
321 S 1250 W, #1
Spanish Fork Utah 84660
Lindon, Utah 84042

 
Such addresses may be changed from time to time by either party by providing
written notice in the manner set forth above to the other party and attaching
proof of service of such change to this Agreement.


22.0     Entire Agreement. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties.


23.0     Amendment. This Agreement may only be modified or amended if the
amendment is made in writing and is signed by the parties.


24.0     Severability. If any provisions of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.


25.0     Waiver of Contractual Right. The failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.


26.0     Interpretation. This Agreement shall not be construed against the
drafting Party. Both Parties acknowledge adequate opportunity to seek legal
counsel regarding this Agreement.


27.0     Applicable Law, Exclusive Jurisdiction, and Venue. This Agreement shall
be governed by the laws of the State of Utah. In the event of a dispute relating
to interpretation or enforcement of this Agreement, the prevailing party shall
be awarded all reasonable attorneys’ fees and costs incurred.


28.0     Effective Date. Date of signature below unless otherwise indicated to
be the date of May 1, 2013.
 
Page - 7 -


Initials: ______ ______
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


Profire Energy, Inc.
 
/s/ Harold Albert
Date: June 28, 2013
By: Harold Albert
 
Its: COO
 



Employee
 
/s/ Brenton W. Hatch
Date: June 28, 2013
Brenton Wayne Hatch
 



Page - 8 -


Initials: ______ ______


 
